              Case: 19-01007          Doc: 36   Filed: 04/06/20   Page: 1 of 12



Dated: April 6, 2020

The following is ORDERED:




                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA
IN RE:

MELODY NAKINA LEWIS,                                Case No. 18- 14388 SAH
                                                    (Chapter 7)
                                  Debtor.

IAN’S ENTERPRISE, LLC, an Oklahoma
limited liability company,
                                 Plaintiff,
vs.                                                 Adv. Pro. No. 19-01007

MELODY NAKINA LEWIS,
                            Defendant.




                                        PRETRIAL ORDER

Date of Trial: August 17, 2020



PARTIES AND ATTORNEYS:
              Case: 19-01007        Doc: 36      Filed: 04/06/20     Page: 2 of 12




Plaintiff, Ian’s Enterprise, LLC (“Ian’s Enterprise”), represented by Gary D. Hammond, Mitchell &
Hammond, Oklahoma City, OK

Defendant, Melody Lewis (“Lewis”), represented by Stephen A. Harry, Oklahoma City, OK

I.     STIPULATIONS:

       A.     All parties are properly before the Court.

       B.     The Bankruptcy Court has jurisdiction of the parties and of the subject matter pursuant
              to 28 U.S.C. § 1334, 28 U.S.C. § 157, and the order of the district court authorizing
              referral of proceedings to the bankruptcy judges;

       C.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I) and, to the extent the
              proceeding may be noncore, the parties consent to entry of judgment by the
              bankruptcy judge.

       D.     Venue is proper under 28 U.S.C. §§ 1408-1412;

       E.     This action is brought under 11 U.S.C. § 523(a)(2)(A), (a)(2)(B) & (a)(6) to determine
              whether Lewis is entitled to a discharge of all funds owed to Plaintiff.

       F.     Facts:

              1.       On or about August 14, 2014, Defendant executed and delivered a written
                       promissory note to Plaintiff (the “Note”). Pursuant to the terms of the Note,
                       Defendant agreed to pay the principal sum of $19,080

              2.       On or about August 20, 2014, Defendant entered into a Lease Agreement
                       (the “Lease Agreement”) to lease certain real property located at 7100 N.W.
                       32nd Street, Bethany, Oklahoma 73008 (the “Premises”). Pursuant to the
                       Lease Agreement, Plaintiff was the landlord and Defendant was the tenant.

              3.       Pursuant to the terms of the Lease Agreement, Defendant agreed to pay
                       certain rental payments to Plaintiff for the use and occupancy of the
                       Premises. Defendant defaulted in the payment of the required rental
                       amounts pursuant to the Lease Agreement.




                                                 2
           Case: 19-01007       Doc: 36      Filed: 04/06/20      Page: 3 of 12




      G.   Legal Issue(s):

           1.      Should Lewis’ discharge be denied pursuant to 11 U.S.C. § 523(a)(2)(A),
                   (a)(2)(B) & (a)(6)?

           2.      Should Defendant be awarded fees and cost pursuant to 11 U.S.C. §523(d).


II.   CONTENTIONS:

      A.   Plaintiff:

           1.      Facts:

                   (a)     On or about August 14, 2014, Defendant executed and delivered a
                   written promissory note to Plaintiff (the “Note”). Pursuant to the terms of
                   the Note, Defendant agreed to pay the principal sum of $19,080.

                   (b)     Defendant defaulted under the terms of the Note. Plaintiff
                   accelerated all sums due and owing under the Note.

                   (c)      On or about August 20, 2014, Defendant entered into a Lease
                   Agreement (the “Lease Agreement”) to lease certain real property located at
                   7100 N.W. 32nd Street, Bethany, Oklahoma 73008 (the “Premises”).
                   Pursuant to the Lease Agreement, Plaintiff was the landlord and Defendant
                   was the tenant.

                   (d)     Pursuant to the terms of the Lease Agreement, Defendant agreed to
                   pay certain rentals to Plaintiff for the use and occupancy of the Premises.
                   Defendant defaulted in the payment of the required rental amounts pursuant
                   to the Lease Agreement.

                   (e)     Plaintiff made demand on Defendant for payment of all amounts due
                   and owing pursuant to the Lease Agreement. Defendant failed and refused to
                   pay the amounts due and owing.

                   (f)    As part of completing the Note and Lease Agreement, Defendant
                   provided information to Plaintiff regarding Defendant’s income that she
                   began earning in 2011.

                   (g)   The information Defendant provided to Plaintiff regarding her
                   income was false.




                                             3
Case: 19-01007      Doc: 36      Filed: 04/06/20      Page: 4 of 12




      (h)   In addition to providing false information to Plaintiff regarding her
      income, Plaintiff also engaged in Medicaid fraud.

      (i)     On or about April 12, 2017, Defendant plead guilty to Medicaid
      fraud in State of Oklahoma v. Melody Nakina Lewis, Case CF-2015-5836,
      Oklahoma County, State of Oklahoma (the “Medicaid Fraud Case”).

      (j)    On or about September 1, 2017, Defendant received a five (5) year
      suspended sentence and a monetary penalty of $94,000 in the Medicaid
      Fraud Case.

      (k)      When Defendant submitted her income information to Plaintiff as
      part of completing the Note and Lease Agreement, Defendant used the same
      fraudulent information regarding her income that was used by Defendant as
      part of the Medicaid Fraud that was the subject of the Medicaid Fraud Case.

      (l)     On November 13, 2015, Plaintiff filed a lawsuit against Defendant
      for breach of the Lease Agreement and failure to pay the sums due pursuant
      to the Note. The lawsuit was styled as Ian’s Enterprise, LLC v. Melody
      Lewis, Case No. CJ-2015-6205, Oklahoma County, State of Oklahoma (the
      “State Court Case”).

      (m)     On January 14, 2016, Plaintiff got a judgment against Defendant in
      the State Court Case in the amount of $31,076.87, plus pre-judgment and
      post-judgment interest, for attorney’s fees of $2,980.00 and for costs of
      $369.91.

      (n)     Plaintiff entered in the Note and Lease Agreement based, in part, on
      the false information Defendant provided regarding her income. This false
      information was part of the same false information that resulted in the filing
      of the Medicaid Fraud Case.

      (o)     Plaintiff made demand on Defendant for payment of all amounts due
      and owing pursuant to the Lease Agreement. Defendant failed and refused to
      pay the amounts due and owing.


2.    Factual Issues:

      (a)    Was the Note and Lease Agreement submitted by Debtor a
      statement in writing, that was materially false, respecting Debtor’s financial
      condition, on which Plaintiff reasonably relied and that Debtor caused to be




                                 4
     Case: 19-01007      Doc: 36     Filed: 04/06/20     Page: 5 of 12




           made or published with the intent to deceive and, therefore, Debtor’s
           discharge should be denied pursuant to 11 U.S.C. § 523(a)(2)(B)?

           (b)    Were Debtor’s actions to induce Plaintiff to enter into the Note and
           Lease Agreement based on a false pretense, false representation or actual
           fraud by Debtor and, therefore, Debtor should not be able to discharge her
           indebtedness to Plaintiff pursuant to 11 U.S.C. §523(a)(2)(A)?

           (c)     Were Debtor’s actions done willfully and maliciously to Plaintiff
           and, therefore, Debtor should not be able to discharge her indebtedness to
           Plaintiff pursuant to 11 U.S.C. §523(a)(6)?

B.   Defendant:

     1.    Facts:

           (a)    Defendant will stipulate Plaintiff received default judgment for
           breach of contract in State Court.

           (b)     Defendant gave 60 days’ notice to Plaintiff of her intent to vacate
           home located at 7100 NW 32nd St. Bethany, OK and move to Texas.
           Plaintiff gave permission to breach lease and stated no legal action will
           take place against her, on which representation Defendant relied.

           (c)     Defendant had rented several other homes from Plaintiff prior to
           the lease on the property located at 7100 NW 32nd St. Bethany, OK

           (d)    Defendant provided income evidence and completed all
           application requirements for the first rental home located at 965 Choctaw
           Vista Rd. Choctaw, OK.

           (e)     All income verifications and application documents given to
           Plaintiff were true and accurate.

           (f)    Defendant never received any notice of any State Court action
           brought by Plaintiff resulting in default judgments.

           (g)    Plaintiff never alleged any fraudulent actions on the part of
           defendant in any State Court proceeding.


     2.    Factual Issues:




                                     5
             Case: 19-01007        Doc: 36      Filed: 04/06/20       Page: 6 of 12




                     (a)    Whether Plaintiff’s position is substantially justified pursuant to 11
                     U.S.C. §523(d)

                     (b)     Defendant objects to Plaintiff’s exhibits # 3, # 4, # 6, # 7 as not
                     relevant to a breach of contract issue and are prejudicial against the
                     Defendant.

                     (c)     Defendant objects to Plaintiff’s witnesses # 3, # 4, #7 as they do not
                     offer any relevant information as to the breach of contract issue before the
                     Court.




III.   EXHIBITS:

       A.    Plaintiff:

 Admitted/   Exhibit No.      Description                                      Objection
 Denied

             1                Judgment Balance Summary, CJ-2015-
                              6205 (P-00001)

             2                Judgment Statement through 10/18/2018,
                              CJ-2015-6205 (P-00002-00007)

             3                Judgment and Sentence, CF-2015-5836,             Defendant objects
                              filed 9/1/2017 (P-00008-00014)                   this is not relevant
                                                                               to the breach of
                                                                               contract

             4                Sentencing After Previous Plea of Guilty,        Defendant objects
                              CF-2015-5836, filed 8/9/2017                     this is not relevant
                              (P-00015-00021)                                  to the breach of
                                                                               contract

             5                Journal Entry of Judgment, CJ-2015-6205,
                              entered 1/7/2016, filed 1/14/2016
                              (P-00022-00023)




                                                6
            Case: 19-01007     Doc: 36    Filed: 04/06/20      Page: 7 of 12




Admitted/   Exhibit No.   Description                                  Objection
Denied

            6             Plea of Guilty Summary of Facts, CF-         Defendant objects
                          2015-5836, filed 4/12/2017                   this is not relevant
                          (P-00024-00032)                              to the breach of
                                                                       contract

            7             Criminal Complaint, CF-2015-5836, filed      Defendant objects
                          7/30/2015 (P-00033-00041)                    this is not relevant
                                                                       to the breach of
                                                                       contract

            8             Lease Agreement of Melody Lewis, signed
                          8/20/2014 (P-00042-00058)

            9             Tenancy Application of Melody Lewis,
                          signed 8/14/2014 (P-00059-00067)

            10            Promissory Note of Melody Lewis, signed
                          8/14/2014 (P-00068-00074)

            11            Calculation of Damages (P – 00075)

            12            Hearts of Hope documents: billing records,
                          notes, records related to Melody Lewis’
                          work and services provided

     B.     Defendant:


Admitted/   Exhibit No.   Description                                  Objection
Denied

            1             Rental Application on 965 Choctaw
                          Vista/7100 NW 32nd St

            2             Lease Agreement of Melody Lewis signed
                          8-14-2014

            3             Lease Application of Melody Lewis signed
                          8-14-2014




                                          7
              Case: 19-01007          Doc: 36   Filed: 04/06/20     Page: 8 of 12




 Admitted/    Exhibit No.      Description                                   Objection
 Denied

              4                Lease Agreement of Melody Lewis signed
                               8-05-2015

              5                Lease Agreement of Melody Lewis signed
                               8-5-2013

              6                Lease Agreement of Melody Lewis signed
                               1-11-2013

              7                Search Results from OSCN                      Objection.
                                                                             Relevance.



IV.   WITNESSES:

      The parties anticipate calling the following witnesses:

      A.       Plaintiff:


                            Witness                             Expected Testimony

 1.        Melody N. Lewis                            Ms. Lewis will testify regarding the facts
           1817 NW 172nd Street                       and circumstances of this adversary
           Edmond, OK 73012                           proceeding.
 2.        Ian Rupert                                 Mr. Rupert will testify regarding the facts
           Ian's Enterprise, LLC                      and circumstances of this adversary
           9450 SW Gemini Dr. #39525                  proceeding.
           Beaverton, OR 97008
 3.        Samuel Heinen                              Mr. Heinen will testify regarding the facts
           Medicaid Fraud Control Unit                and circumstances of this adversary
           Oklahoma Office of Attorney General        proceeding.
           313 NE 21st Street
           Oklahoma City, OK 73105-3207
 4.        Justin Etchieson, Auditor/Analyst          Mr. Etchieson will testify regarding the
           Medicaid Fraud Control Unit                facts and circumstances of this adversary
           Oklahoma Office of Attorney General        proceeding.
           313 NE 21st Street
           Oklahoma City, OK 73105-3207


                                                8
                Case: 19-01007         Doc: 36       Filed: 04/06/20    Page: 9 of 12




 5.         Rachael Lowery                                Ms. Lowery will testify regarding the
            Hearts of Hope, LLC                           facts and circumstances of this adversary
            400 S. Broadway, #2                           proceeding.
            Edmond, OK 73034-3848
 6.         Valerie Whiteneck                             Ms. Whiteneck will testify regarding the
            Hearts of Hope, LLC                           facts and circumstances of this adversary
            400 S. Broadway, #2                           proceeding.
            Edmond, OK 73034-3848
 7.         Any other witnesses listed within the         Witnesses will testify to prove underlying
            Criminal Complaint under CF-2015-             criminal charge.
            5836 filed 7/30/2015, as necessary to
            prove underlying criminal charge
 8.         Any witnesses used for rebuttal
            purposes




       B.       Defendant:


        Name                          Address                   Proposed Testimony
 Melody N. Lewis             1817 NW 172nd Street       Ms. Lewis will testify regarding the
                             Edmond, OK 73012           facts and circumstances of this
                                                        adversary proceeding
         Name                          Address                  Proposed Testimony
 Ian Rupert                  9450 SW Gemini Dr. # 39525 Mr. Rupert will testify regarding the
 Ian’s Enterprise LLC        Beaverton, OR 97008        facts and circumstances of this
                                                        adversary proceeding


V.     POSSIBILITY OF SETTLEMENT:

       Good             ;       Fair             ;       Poor   X

VI.    ESTIMATED TRIAL TIME:

       One day.

VII.   CHRONOLOGICAL LISTING OF PERTINENT EVENTS – See attached Appendix A




                                                     9
             Case: 19-01007       Doc: 36   Filed: 04/06/20   Page: 10 of 12




                                            ###

APPROVED FOR FORM AND CONTENT:


/s/ Gary D. Hammond
Gary D. Hammond, OBA #13825
MITCHELL & HAMMOND
An Association of Professional Entities
512 N.W. 12th Street
Oklahoma City, OK 73103
405.216.0007 Telephone
405.232.6358 Facsimile
gary@okatty.com Email
ATTORNEY FOR PLAINTIFF,
IAN’S ENTERPRISE, LLC



/s/ Stephen A. Harry
Stephen A. Harry, OBA #20499
3030 NW Expressway, Suite 200
Oklahoma City, OK 73112
405.964-4353Telephone
405.214.1486 Facsimile
stephenaharry@sahlawoffice.com Email
ATTORNEY FOR DEFENDANT,
MELODY LEWIS




                                            10
     Case: 19-01007       Doc: 36     Filed: 04/06/20      Page: 11 of 12




           APPENDIX TO PRETRIAL ORDER IN 18- 14388 SAH

                                  TIMELINE

1. On or about August 14, 2014, Defendant executed and delivered a written

   promissory note to Plaintiff (the “Note”). Pursuant to the terms of the Note,

   Defendant agreed to pay the principal sum of $19,080.

2. Defendant defaulted under the terms of the Note. Plaintiff accelerated all sums due

   and owing under the Note.

3. On or about August 20, 2014, Defendant entered into a Lease Agreement (the

   “Lease Agreement”) to lease certain real property located at 7100 N.W. 32nd Street,

   Bethany, Oklahoma 73008 (the “Premises”). Pursuant to the Lease Agreement,

   Plaintiff was the landlord and Defendant was the tenant.

4. Pursuant to the terms of the Lease Agreement, Defendant agreed to pay certain

   rentals to Plaintiff for the use and occupancy of the Premises. Defendant defaulted in

   the payment of the required rental amounts pursuant to the Lease Agreement.

5. Plaintiff made demand on Defendant for payment of all amounts due and owing

   pursuant to the Lease Agreement. Defendant failed and refused to pay the amounts

   due and owing.

6. As part of completing the Note and Lease Agreement, Defendant provided

   information to Plaintiff regarding Defendant’s income that she began earning in

   2011.

7. On November 13, 2015, Plaintiff filed a lawsuit against Defendant for breach of the

   Lease Agreement and failure to pay the sums due pursuant to the Note. The lawsuit



                                       11
     Case: 19-01007       Doc: 36      Filed: 04/06/20      Page: 12 of 12




   was styled as Ian’s Enterprise, LLC v. Melody Lewis, Case No. CJ-2015-6205,

   Oklahoma County, State of Oklahoma (the “State Court Case”).

8. On January 14, 2016, Plaintiff got a default judgment against Defendant in the State

   Court Case in the amount of $31,076.87, plus pre-judgment and post-judgment

   interest, for attorney’s fees of $2,980.00 and for costs of $369.91.




                                       12
